PER CURIAM.
This is an appeal from the entry of a summary final judgment declaring that the appellant, as an omnibus insured, was not covered under the named insured’s motorist endorsement. The point on appeal here has been dealt with by our Supreme Court in the recent case of Mullis v. State Farm Mutual Automobile Insurance Co., Fla.1971, 252 So.2d 229. The court’s holding therein is controlling authority for reversal of the judgment entered in the instant case.
Therefore the judgment appealed is reversed and remanded for further proceedings.
Reversed and remanded.